
	

113 S2348 IS: Removing Barriers to Colorectal Cancer Screening Act of 2014
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2348
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2014
			Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to waive coinsurance under Medicare for colorectal
			 cancer screening tests, regardless of whether therapeutic intervention is
			 required during the screening.
	
	
		1.Short titleThis Act may be cited as the
			 Removing Barriers to Colorectal Cancer Screening Act of 2014.
		2.FindingsCongress finds the following:
			(1)Colorectal cancer is the third leading
			 cause of cancer death among men and women in the United States, killing
			 more
			 non-smokers than any other cancer.
			(2)Every year, approximately 140,000 Americans are
			 diagnosed with colorectal cancer and more than 50,000 Americans will die
			 from
			 it.(3)Approximately 60 percent of colorectal cancer cases and 70 percent of deaths occur in those aged 65
			 and older.(4)Colorectal cancer screening colonoscopy
			 allows for the detection and removal of polyps, or abnormal growths, that
			 could
			 become cancerous, as well as for the early detection of colorectal cancer
			 when
			 treatment can be most effective.
			(5)Although
			 colorectal cancer is largely preventable, one in three adults between the
			 recommended screening ages
			 of 50 and 75 are not up to date with colorectal cancer
			 screening.(6)Dozens of organizations have committed to eliminating colorectal cancer as a major public health
			 problem and are working toward the shared goal of reaching 80 percent
			 screened for colorectal cancer by 2018.(7)Colorectal cancer
			 screening colonoscopy is a highly effective preventive service, and
			 removing
			 financial barriers can help to increase screening rates.
			3.Waiving Medicare
			 coinsurance for colorectal cancer screening tests
			(a)In
			 generalSection 1833(a)(1)(Y) of the Social Security Act (42
			 U.S.C. 1395l(a)(1)(Y)) is amended by inserting , including a colorectal
			 cancer screening test (regardless of the code that is billed for the
			 establishment of a diagnosis as a result of the test, or for the removal
			 of
			 tissue or other procedure that is furnished in connection with, as a
			 result of,
			 and in the same clinical encounter as the screening test), after
			 section 1861(ddd)(3).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 and services furnished after the date of the enactment of this Act.
			
